                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                     4: l 6-CV-84-D


JACK HOWARD COX, SR., Executor of the )
Estate of PERCY RAY COX, Deceased,    )
                                      )
              Plaintiff,              )
                                                )
               V.                               )                     ORDER
                                                )
AGCO CORPORATION, et al.,                       )
                                                )
               Defendants.                      )

       This case is before the court on the motion (D.E. 420) by defendant Honeywell

International Inc. ("Honeywell") (1) to allow a member of its national counsel team to attend in

person the settlement conference scheduled for 30 October 2019 (see D.E. 416) in lieu of

attendance in person or otherwise by an officer, manager, or director of Honeywell and (2) to

eliminate the requirement that a representative of Honeywell's insurance carrier attend in person

or otherwise. In its motion, Honeywell advises that plaintiff objects to excusal of an officer,

manager, or director of Honeywell from attendance, but does not object to non-attendance by a

representative of Honeywell's insurer carrier. The court heard argument from counsel for plaintiff

and Honeywell on the motion during the telephone conference held in this case earlier today. See

D.E. 422.

       The court finds that good cause has been shown for the relief requested by Honeywell, and

its motion is ALLOWED. No officer, manager, or director of Honeywell must attend the 30

October 2019 conference in person or otherwise, but only if a member of Honeywell's national

counsel team attends in person and such individual is well-informed on the allegations, facts, and

defenses in this case and has full authority to negotiate and approve a settlement on behalf of
Honeywell.    In addition, no representative of Honeywell's insurance carrier must attend the

conference in person or otherwise. Nothing herein shall be deemed to limit the court's discretion

with respect to arrangements for any further settlement proceedings in this case.

       SO ORDERED, this 16th day of October 2019.




                                                 2
